IN THE SUPREME COURT OF THE STATE OF DELAWARE

  HUFF FUND INVESTMENT                            §
  PARTNERSHIP d/b/a MUSASHI                       §      No. 348, 2014
  II LTD., and BRYAN E. BLOOM,                    §
                                                  §
            Petitioners Below,                    §      Court Below:
            Appellants/Cross-Appellees,           §
                                                  §      Court of Chancery of the
                   v.                             §      State of Delaware
                                                  §
  CKx, INC.,                                      §      C.A. No. 6844-VCG
                                                  §
            Respondent Below,                     §
            Appellee/Cross-Appellant.             §


                                   Submitted: February 11, 2015
                                    Decided: February 12, 2015

  Before STRINE, Chief Justice, HOLLAND, VALIHURA and VAUGHN,
  Justices, REIGLE, Judge constituting the Court en Banc.


                                               ORDER

            This 12th day of February 2015, the Court, having considered this matter on

the briefs and the oral arguments of the parties, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Memorandum Opinion of November 1, 2013 and its Letter Opinions

and Orders of February 12, 2014 and May 19, 2014, and its Final Order and

Judgment dated June 17, 2014;

  
      Sitting by designation pursuant to Del. Const. Art. IV § 12.
        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Court of Chancery be, and the same hereby are, AFFIRMED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                            Justice




                                       2